DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of Group I, Claims 1, 2, 12 and 13 in the reply filed on October 18, 2021 is acknowledged.  The traversal is on the ground(s) that the lack of unity of invention failed to explain why each group lacks unity with each other
group (i.e. why there is no single general inventive concept) specifically describing the unique special technical feature in each group.  This is not found persuasive because Groups I to IV lack unity of invention because even though the inventions of these groups require the technical feature of a chondroitin sulfate, this technical feature
is not a special technical feature as it does not make a contribution over the prior art in
view of Dayton (US Patent No. 5,344,451). The Dayton patent discloses salts of
chondroitin sulfate that may be used as a biocompatible viscoelastic material thus
showing that chondroitin sulfate is not a special technical feature as it does not make a
contribution over the prior art.  The hydrolyzed chondroitin sulfate recited in the claims for Groups III and IV is not the same compound as a low molecular weight chondroitin sulfate.
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a continuation of International Application No. PCT/CN2020/126003, filed 11/02/2020, which claims benefit of Chinese Patent Application No. 202011070381.2, filed 9/30/2020; International Application No. PCT/CN2020/079335, filed 3/13/2020; and International Application No. PCT/CN2019/115120, filed 11/01/2019.
Status
This Office Action is in response to Applicants' Communication filed on January 31, 2022 in which Claims 1, 3 and 12 are amended to change the breadth of the claims; Claims 1-22 are pending in the instant application;  Claims 3-11 and 14-22 are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 2 recites the broad recitation “average molecular weight of the low molecular weight chondroitin sulfate is 590-830 Da”, and the claim also recites preferably 677-742 Da which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Proposed Amendments for Possible Rejoined Claims
Assuming that the claims recited in Group II (Claims 3-11) can be rejoined, Claims 3-11 do not recite sufficient active steps for carrying out a method for preparing low molecular weight chondroitin sulfate.
Assuming that the claims recited in Group II (Claims 3-11) can be rejoined, Claim 3 recites the term “narrow”, which is a relative term renders Claim 3 indefinite since the 
Assuming that the claims recited in Group II (Claims 3-11) can be rejoined, in Claim 4, what does the phrase “optimally expressed” means? 
No rejoining for Group III and IV (Claims 14-22) is being considered for the claims as currently written. 

Allowable Subject Matter
Claims 1, 12 and 13 are allowed.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:  The closest prior art of record appears to be the periodical literature, "Preparation of Chondroitin Sulfate Oligosaccharides by Enzymatic Method and Its Antioxidant Activity" ( Food Industry Science and Technology, 2017, 13, 48~52) disclosed in paragraph no. [0009] of the instant application.  This reference appears to disclose molecular weights for chondroitin sulfates, referred to as m/Z for disaccharides of 342 Da and 458 Da, and m/Z of tetrasaccharide of 939 Da, which are below 1000 Dalton as recited in instant Claim 1.  The low molecular weight Chondroitin sulfate of the reference differs from the low molecular weight Chondroitin sulfate of the instantly claimed invention by failing to disclose the specific percentage content of chondroitin sulfate disaccharide and specific percentage content of chondroitin sulfate tetrasaccharide as recited in instant Claim 1, at 48-55% and 30-45%, respectively, and failing to disclose the sum of the chondroitin sulfate disaccharide and chondroitin sulfate tetrasaccharide of more than 87% as recited in instant Claim 1. 

Summary


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623